                                                                           USOC SDN Y
                                                                             DOCUMENT
                                                                           . ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------- ------ ---------- X                                                  -
                                                                           ~~~:~ILED:         "1/J_1!/u
                                                                                                  . I'
UNITED STATES OF AMERICA

                      - v. -

RANDY TORRES ,                                                3500 PROTECTIVE ORDER
   a/k/a "Rico , "
WALSTON OWEN ,                                                S8 16 Cr . 809 (VM)
   a/k/a "Purpose, "
   a/k/a "Purp , " and
CHARLES VENTURA ,
   a/k/a "Gutta,"

                         Defendant .
--------- ------- - - --------- -- X


                 Upon the application of the United States of America ,

Geoffrey         S.    Berman ,      United     States          Attorney    for     the     Southern

District of New York , by and through Jessica Fender, Anden Chow ,

and     Jacqueline           Kelly ,    Assistant             United   States      Attorneys ,       of

counsel ,    for        an · order precluding the dissemination of material

produced _pursuant to                18 U. S . C .       §    3500 ar;d/or Giglio v .             United

States ,    405        U.S.    150     (1972)        ("3500      Material") ,      and     providing

additional protections to a designated subset of the 3500 Material

which      has        been     classified       as           "Attorney's    Eyes       Only , "     (the

"Attorney ' s Eyes Only 3500 Material " ) , made on consent of defense

counsel , and based on the Court ' s independent review ,




                                                     1
             IT    IS    HEREBY    ORDERED        that    ( 1)    defense      counsel     must

destroy or return to the Government all 3500 Material                               (and any

copies thereof)         at the conclusion of the trial of this matter or

when   any    appeal       has    become      final ;     (2) the        defense    and         the

defendants     are      precluded     from        disseminating          any   of   the        3500

Material to anyone beyond the defendants , defense counsel , and any

paralegal or staff employed by the defense ; and (3) the defendants

are precluded from taking or keeping any paper copies of the 3500

Material     (except for 3500 Material produced for law enforcement

agents) with them into any jail facility , whether before , during ,

or after trial ; except that the defendants may review paper copies

of the 3500 Material in the possession of defense counsel or any

paralegal or staff employed by the defense , when in the presence

of defense        counsel   or    any paralegal           or     staff    employed by           the

defense .

             IT    IS    FURTHER ORDERED that any 3500 Materials having

been clearly designated as " Attorney ' s Eyes Only 3500 Material , "

including     any       copies    thereof      or    excerpts       therefrom ,      or         any

information       contained       therein ,       shall    not     be    disclosed        to     or

possessed by the defendants , and may be disclosed only to defense

counsel and to any paralegal or staff employed by the defense ,

until January 24 , 2020 .


                                              2
             IT   IS   FURTHER   ORDERED      that   the    defendants ,    defense

counsel ,   and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

of   any    cooperating    witnesses ,       civilian   witnesses ,    or    victim

witnesses referenced in the Attorney Eyes ' Only 3500 Material until

Tuesday , February 4 , 2020 .



Dated :      New Yor ~ ✓-ew York
             January ~   , 2020




                                                           DISTRICT JUDGE




                                         3
